[Cite as State v. Weimert, 2022-Ohio-3416.]


                                        COURT OF APPEALS
                                      MORGAN COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO,                                :      JUDGES:
                                              :      Hon. Earle E. Wise, P.J.
        Plaintiff - Appellee                  :      Hon. Patricia A. Delaney, J.
                                              :      Hon. Craig R. Baldwin, J.
-vs-                                          :
                                              :
BRIAN J. WEIMERT,                             :      Case No. 22AP0004
                                              :
        Defendant - Appellant                 :      OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Morgan County
                                                     Court of Common Pleas, Case No.
                                                     21CR0019




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    September 27, 2022




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JANNA C. WOODBURN                                    EVAN N. WAGNER
Assistant Prosecuting Attorney                       3970 Brown Park Dr., Suite B
19 East Main Street                                  Hilliard, Ohio 43026
McConnelsville, Ohio 43756
Morgan County, Case No. 22AP0004                                                     2


Baldwin, J.

       {¶1}   Defendant-appellant Brian Weimert appeals his conviction and sentence

from the Morgan County Court of Common Pleas. Plaintiff-appellee is the State of Ohio.

                       STATEMENT OF THE FACTS AND CASE

       {¶2}   During the month of July of 2021 and some months before, appellant

became familiar with Steven Sturgill and Crystal Burchett, an unmarried couple who were

camping out in the AEP recreation area. Crystal’s daughter, Autumn, was camping with

them. Appellant met the three while they were camping out. As the summer progressed,

the three moved their camp to the equine area, which was separate and distinct from the

rest of the campgrounds. The area was very remote and private.

       {¶3}   Sometime later, appellant also set up camp in the equine area. Appellant

believed that Autumn was being abused by Steven even though there was no evidence

of abuse.

       {¶4}   At some point, Steven’s mother, Tammy Sturgill, became concerned after

losing contact with her son. She contacted local law enforcement officials and the local

park service and asked them to do a wellness check. A park officer went out and spoke

with appellant who told him that Steven and Crystal had left to go to a doctor’s

appointment in Columbus and had asked him to watch Autumn and that they had not

come back yet.

       {¶5}   The Sheriff’s Department later visited the campsite and spoke with

appellant. Appellant was told that Tammy was coming to get Autumn. Appellant was then

taken to the Sheriff’s Office for questioning after, during previous twenty four hour period,

“things just started to not add up.” Transcript of November 10, 2021 hearing at 24. When
Morgan County, Case No. 22AP0004                                                   3


confronted with factual discrepancies, appellant confessed to killing both Steven Sturgill

and Crystal Burchett. Appellant had concealed the bodies for several days and had taken

care of Autumn until such time as he confessed. Once appellant confessed, he agreed to

take law enforcement officials to the equine area and show them where the bodies were

concealed. The bodies were then located.

      {¶6}   On July 30, 2021, the Morgan County Grand Jury indicted appellant on two

counts of aggravated murder in violation of R.C. 2903.01(A), unclassified felonies. At his

arraignment on August 3, 2021, appellant entered a plea of not guilty to the charges.

      {¶7}   Subsequently, appellant withdrew his former not guilty plea and entered a

written plea of guilty to both counts. Pursuant to a Sentencing Entry filed on January 19,

2022, appellant was sentenced to life imprisonment without the possibility of parole on

both counts. The trial court ordered that the two sentences be served consecutively, for

an aggregate prison sentence of imprisonment without the possibility of parole.

      {¶8}   Appellant now appeals, raising the following assignments of error on

appeal:

      {¶9}   “I. MR. WEIMERT WAS DENIED HIS RIGHT TO THE EFFECTIVE

ASSISTANCE OF COUNSEL PURSUANT TO THE SIXTH AND FOURTEENTH

AMENDMENTS TO THE UNITED STATES CONSTITUTION.”

      {¶10} “II. MR. WEIMERT WAS DENIED HIS RIGHT TO THE EFFECTIVE

ASSISTANCE OF COUNSEL PURSUANT TO ARTICLE ONE, SECTIONS TEN OF THE

OHIO CONSTITUTION.”

                                           I, II
Morgan County, Case No. 22AP0004                                                    4


       {¶11} Appellant, in his two assignments of error, argues that his trial counsel was

ineffective in failing to file a Motion to Suppress his statements to law enforcement.

       {¶12} It is well established that a voluntary, knowing, and intelligent guilty plea

waives any alleged constitutional violations unrelated to the entry of the guilty plea and

any nonjurisdictional defects in the proceedings. State v. Ketterer, 111 Ohio St.3d 70,

2006-Ohio-5283. A guilty plea thus “ ‘effectively waives all appealable errors at trial

unrelated to the entry of the plea.’ ” Ketterer at ¶ 105, quoting State v. Kelley, 57 Ohio

St.3d 127, 566 N.E.2d 658 (1991), paragraph two of the syllabus. A counsel's failure to

file a motion to suppress has been determined to be waived by a guilty plea. State v.

Kitzler, 3rd Dist Wyandot App. No. 16-02-06, 2002-Ohio-5253, ¶ 13. See also State v.

Huddleson, 2nd Dist. Montgomery No. 20653, 2005-Ohio-4029, ¶ 14 (“Since [the

defendant] pled guilty to the charged offenses, he has waived any argument that his

attorneys were ineffective in not filing a motion to suppress.”).

       {¶13} Appellant, by pleading guilty, has waived his challenge to his trial counsel’s

failure to file a Motion to Suppress except to the extent that his counsel caused the plea

to be less than knowing and voluntary. State v. Barnett, 73 Ohio App.3d at 249, 596

N.E.2d 1101 (1991). Appellant does not raise such an argument.

       {¶14} Appellant’s two assignments of error are, therefore, overruled.
Morgan County, Case No. 22AP0004                                            5


      {¶15} Accordingly, the judgment of the Morgan County Court of Common Pleas is

affirmed.

By: Baldwin, J.

Wise, Earle, P.J. and

Delaney, J. concur.